SUMMARY ORDER
Plaintiff-appellant Helen Francis, pro se, appeals from the judgment of the United States District Court for the Southern District of New York (Marrero, J.) entered pursuant to an unreported Decision and Order dated June 6, 2005. The parties’ familiarity with the facts is assumed. For substantially the reasons stated in the District Court’s Decision and Order, Francis’s complaint was properly dismissed because her claims are time-barred. An independent evaluation of the record and relevant case law reveals no errors in the District Court’s decision to dismiss Francis’s claims.
The judgment of the district court is AFFIRMED.